



COURT OF APPEAL FOR ONTARIO

CITATION:

de
    Somer v. Martin, 2012 ONCA 908

DATE: 20121221

DOCKET: C55362

Feldman, Gillese and Epstein JJ.A.

BETWEEN

Marc de Somer

Respondent

(Appellant)

and

Isabella Martin

Applicant

(Respondent in Appeal)

W. Douglas R. Beamish, for the appellant

Ella L.J. Bernhard, for the respondent

Heard: June 22, 2012

On appeal from the judgment of Justice Victor Paisley of
    the Superior Court of Justice, dated March 12, 2012.

ADDENDUM

[1]

Reasons for judgment in this appeal were released on August 10, 2012.
    Subsequently, counsel for the respondent wrote to the panel requesting that the
    cost award in favour of the appellant be considered a "support order" as
    defined in section 1(1)(g) of the
Family Responsibility and Support Arrears
    Enforcement Act, 1996, S.O. 1996
,
c. 31 (the "
Act
") and be
    part of the support deduction order.

[2]

I note that Paisley J. ordered that the costs he awarded in favour of
    the respondent be treated as child support and payable pursuant to the
Act
.
    Furthermore, counsel for the appellant has advised the panel that his client takes
    no position in response to this request.

[3]

In these circumstances, I would order that the $24,000 in costs awarded
    in favour of the respondent be treated in the same
    fashion and therefore be enforceable pursuant to the provisions of the
Act
.

"Gloria Epstein J.A."

"I agree K. Feldman J.A."

"I agree E.E. Gillese J.A."


